                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF WISCONSIN


MICHAEL LANGENHORST, et al.,

                           Plaintiffs,

                    v.                        Case No. 1:20-CV-01701-WCG

LAURE PECORE, in her official capacity as
Clerk of Menominee County, et al.,

                           Defendants.


      [PROPOSED] INTERVENOR-DEFENDANT’S BRIEF IN SUPPORT OF
                      MOTION TO INTERVENE




      Case 1:20-cv-01701-WCG Filed 11/13/20 Page 1 of 10 Document 12
                                    I.     INTRODUCTION

       Pursuant to Federal Rule of Civil Procedure 24, Proposed Intervenor-Defendant

Democratic Party of Wisconsin (“DPW”) moves to intervene as a defendant in this lawsuit.

Through this action, Plaintiffs—who do not even live in the counties about which they complain—

seek to disrupt the lawful certification of ballots in three of Wisconsin’s 72 counties based on

nothing more than rank speculation and unsupported suspicion.          Two of those counties are

Wisconsin’s most populous, Milwaukee and Dane, and lie outside the Green Bay Division of the

Eastern District of Wisconsin (indeed, Dane County is in a different District). The third county

named in the Complaint, and the only one with a nexus to the Green Bay Division, is Menominee

County, which is essentially coterminous with the Menominee Indian Reservation and is the least

populous county in the State.

       The relief Plaintiffs    seek, wholesale disenfranchisement of more than 792,000

Wisconsinites—or nearly one in four of all Wisconsinites who voted in this year’s general

election—threatens DPW’s distinct and protectable legal interests. DPW represents a diverse

group of Democrats, including elected officials, candidates for elected office, state committee

members, advisory caucuses, affiliate groups, grassroots activists, and voters. Plaintiffs’ requested

relief threatens to deprive DPW’s individual members of their federally protected right to have

their votes counted, undermine the electoral prospects of its candidates, and divert its limited

organizational resources. DPW’s immediate intervention to protect those interests is therefore

warranted.

       In accordance with Federal Rule of Civil Procedure 24(c), a proposed answer is attached

as Exhibit 1.




        Case 1:20-cv-01701-WCG Filed 11/13/20 Page 2 of 10 Document 12
                                      II.    BACKGROUND

          On November 3, 2020, Wisconsin voters cast ballots in one of the most scrutinized

elections in recent history—an election that led to record turnout in the midst of the ongoing

pandemic. Despite unprecedented levels of observation and supervision, tall tales of phantom fraud

have spread widely in the week since election day, including in Wisconsin. The Wisconsin

Elections Commission has thoroughly debunked these various rumors, including several that can

now be found among the allegations in Plaintiffs’ complaint. See, e.g., “Correcting Misinformation

about     Wisconsin’s    Election,”   Wisconsin    Elections   Commission     (Nov.    10,   2020),

https://elections.wi.gov/index.php/node/7241; “Important Things Voters Should Know After the

Election,” Wisconsin Elections Commission (Nov. 5, 2020), https://elections.wi.gov/node/7235.

          Joining the ranks of those who rely on conspiracy theories as a basis for requesting that

courts disenfranchise hundreds of thousands of voters in counties that President-Elect Biden won,

Plaintiffs—whose counsel have recently filed largely identical actions in other states—allege here

that “certifying Presidential Electors without excluding certain counties would violate voters’

fundamental right to vote by vote-dilution disenfranchisement” because “sufficient illegal ballots

were included in the results to change or place in doubt the November 3 presidential-election

results.” (Compl. ¶¶ 4-9). Plaintiffs claim that the only remedy for these phantom “illegal ballots”

is to enjoin the certification of any result in a single race on the ballot—the presidential race—in

just three counties, all of which President-Elect Biden won. Not coincidentally, excluding these

three counties from the certification would change the outcome of the presidential race in

Wisconsin, subverting the plainly expressed will of Wisconsin voters. It also would result in

egregious violations of the constitutional rights of DPW’s voters and candidates and those of DPW

itself.




                                        -2-
          Case 1:20-cv-01701-WCG Filed 11/13/20 Page 3 of 10 Document 12
                                       III.    ARGUMENT

A.     DPW is entitled to intervene as of right.

       DPW qualifies for intervention as of right. Intervention as of right must be granted when

(1) the motion to intervene is timely; (2) the proposed intervenors possess an interest in the subject

matter of the action; (3) denial of the motion to intervene would affect or impair the proposed

intervenors’ ability to protect their interests; and (4) the proposed intervenor’s interests are not

adequately represented by the existing parties to the lawsuit. Fed. R. Civ. P. 24(a)(2); Driftless

Area Land Conservancy v. Huebsch, 969 F.3d 742, 746 (7th Cir. 2020). The DPW easily satisfies

each of these factors.

       1.      The motion to intervene is timely.

       First, the motion to intervene is timely. The DPW has sought intervention at the earliest

possible stage of this action—the day after Plaintiffs filed their complaint on November 12. The

DPW’s intervention will neither delay the resolution of this matter nor prejudice any party. There

are no motions pending in the case and thus no plausible claim that intervention would cause any

prejudicial delay. Under these circumstances, the motion is timely. See, e.g., City of Bloomington

v. Westinghouse Elec. Corp., 824 F.2d 531, 534 (7th Cir. 1987) (identifying “the length of time

the intervenor knew or should have known of her or his interest in the case” as one factor to

consider whether motion to intervene was timely).

       2.      The DPW has a significant protectible interest in the outcome of the
               litigation.

       Second, the DPW has significant and cognizable interests in intervening in this case to

ensure that Wisconsin voters, including its members, constituents, and those who support its

candidates, have their ballots counted. Proposed intervenors are entitled to intervene if they have

“direct, significant, and legally protectable” interests in the litigation. Solid Waste Agency of N.



                                      -3-
        Case 1:20-cv-01701-WCG Filed 11/13/20 Page 4 of 10 Document 12
Cook Cnty. v. United States Army Corps of Eng’rs, 101 F.3d 503, 506 (7th Cir. 1996). Here, the

DPW, its candidates, and its members have a powerful interest in having ballots counted according

to the procedures provided for under Wisconsin law and having election results certified to include

all valid ballots.

        Plaintiffs have asked this Court to discard hundreds of thousands of ballots cast in three

Wisconsin counties, Compl. ¶¶ 61–64, which would severely harm the many DPW members who

would be disenfranchised and the candidates whom the DPW supports. It is indisputable that the

DPW has a cognizable interest in protecting the voting rights of its members and also the rights of

the candidates it supports to have lawful votes cast in their favor included in the final certification

of election results. See Reynolds v. Sims, 377 U.S. 533, 555 n.29 (1964) (“There is more to the

right to vote than the right to mark a piece of paper and drop it in a box or the right to pull a lever

in a voting booth. The right to vote includes the right to have the ballot counted.”); cf. Tex.

Democratic Party v. Benkiser, 459 F.3d 582, 586 (5th Cir. 2006) (holding that Texas Democratic

Party had direct standing based on “harm to its election prospects”).

        In related circumstances, courts have held that where proposed relief carried with it the

prospect of disenfranchising the Democratic Party’s members, the Democratic Party had a legally

cognizable interest at stake. See Crawford v. Marion Cnty. Election Bd., 553 U.S. 181, 189 n.7

(2008) (agreeing with the unanimous view of the Seventh Circuit that the Indiana Democratic Party

had standing to challenge voter identification law that risked disenfranchising its members); cf.

NEOCH v. Husted, 696 F.3d 580 (6th Cir. 2012) (Ohio Democratic Party allowed to intervene in

case where challenged practice would lead to disenfranchisement of its voters).




                                       -4-
         Case 1:20-cv-01701-WCG Filed 11/13/20 Page 5 of 10 Document 12
        3.       Denial of the motion to intervene would impair the DPW’s ability to protect
                 its interests.

        Third, denial of the motion to intervene would interfere with the DPW’s ability to protect

these interests. Where a proposed intervenor has a protectible interest in the outcome of the

litigation, courts have “little difficulty concluding” that their interests will be impaired. Citizens

for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 898 (9th Cir. 2011). When considering

this factor, courts “look[] to the ‘practical consequences’ of denying intervention.” Nat. Res. Def.

Council v. Costle, 561 F.2d 904, 909 (D.C. Cir. 1977); Advisory Comm. to Fed. R. Civ. P. 24 1966

Amendment (“If an absentee would be substantially affected in a practical sense by the

determination made in an action, he should, as a general rule, be entitled to intervene. . . .”).

Intervention is warranted if the proposed remedy threatens to harm intervenors. See, e.g., Flying

J, Inc. v. Van Hollen, 578 F.3d 569, 572 (7th Cir. 2009) (granting intervention when proposed

intervenors “would be directly rather than remotely harmed by the invalidation” of challenged

statute).

        The disposition of this matter clearly has the potential to impair the DPW’s ability to

protect its interests. Plaintiffs seek to invalidate every ballot cast in three Wisconsin counties where

Democratic candidates, including President-Elect Biden, prevailed, including Wisconsin’s two

most populous counties. Just reciting Plaintiffs’ outlandish request for relief is enough to

demonstrate the threat it poses to the DPW’s members, candidates whom the DPW supports, and

the DPW as an organization. In circumstances where plaintiffs have sought much less far-reaching

relief, courts have routinely allowed political parties to intervene. E.g. Parnell v. Allegheny Bd. of

Elections, No. 20-cv-01570 (W.D. Pa. Oct. 22, 2020), ECF No. 34 (granting intervention to

Democratic Congressional Campaign Committee (DCCC) in lawsuit regarding processing of

ballots); Paher v. Cegavske, No. 20-cv-00243-MMD-WGC, 2020 WL 2042365, at *4 (D. Nev.



                                          -5-
            Case 1:20-cv-01701-WCG Filed 11/13/20 Page 6 of 10 Document 12
Apr. 28, 2020) (granting DNC intervention in election case brought by conservative interest

group); see Donald J. Trump for President, Inc., No. 20-cv-10753 (MAS) (ZNQ), 2020 WL

5229209, at *1 (D. N.J. Sept. 01, 2020) (granting DCCC intervention in lawsuit by Republican

candidate and party entities); Cook Cnty. Republican Party v. Pritzker, No. 20-cv-4676 (N.D. Ill.

Aug. 28, 2020), ECF No. 37 (granting DCCC intervention in lawsuit by Republican party entity);

Issa v. Newsom, No. 20-cv-01044-MCE-CKD, 2020 WL 3074351, at *3 (E.D. Cal. June 10, 2020)

(granting DCCC and California Democratic Party intervention in lawsuit by Republican

congressional candidate); Donald J. Trump for President v. Bullock, No. 20-cv-66 (D. Mont. Sept.

08, 2020), ECF No. 35 (granting DCCC, DSCC, and Montana Democratic Party intervention in

lawsuit by four Republican party entities); cf. DCCC v. Ziriax, No. 20-CV-211-JED-JFJ, 2020 WL

5569576, at *2 (N.D. Okla. Sept. 17, 2020), ECF No. 56 (“DCCC and the Democratic candidates

it supports . . . have an interest in ensuring that Democratic voters in Oklahoma have an opportunity

to express their will regarding Democratic Party candidates running for elections.”). Here, the

requested remedy and harm is extreme—Plaintiffs seek relief that would not just burden DPW’s

voters, but would completely disenfranchise hundreds of thousands of them.

       4.      The DPW’s interests are not adequately represented by Defendants.

       Fourth, the DPW’s interests are not adequately represented by Defendants. The burden to

satisfy this factor is “‘minimal.’” Ligas ex rel. Foster v. Maram, 478 F.3d 771, 774 (7th Cir. 2007)

(quoting Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538 n.10 (1972)). “‘[T]he burden

of making [this] showing should be treated as minimal,’” as DPW need only show “that the

representation ‘may be’ inadequate.” Id.

       The existing Defendants do not adequately represent the DPW’s interests. The state and

county defendants’ interests in this litigation are defined by their statutory duties to conduct

elections and their responsibility to their constituents as a whole. See, e.g., Utah Ass’n of Counties


                                      -6-
        Case 1:20-cv-01701-WCG Filed 11/13/20 Page 7 of 10 Document 12
v. Clinton, 255 F.3d 1246, 1255-56 (10th Cir. 2001) (“[T]he government’s representation of the

public interest generally cannot be assumed to be identical to the individual parochial interest of a

[political party movant] merely because both entities occupy the same posture in the litigation.”);

see also Coal. of Ariz./N.M. Counties for Stable Economic Growth v. DOI, 100 F.3d 837, 845 (10th

Cir. 1996) (government defendants necessarily represent “the public interest” rather than the

proposed intervenors’ “particular interest[s]” in protecting their resources and the rights of their

candidates and voters). The DPW’s interest, however, is in ensuring that its members are not

disenfranchised, and their votes cast for President-Elect Biden and other Democratic candidates in

Wisconsin are counted. Because government entities and political parties have fundamentally

different interests and objectives, courts routinely permit political parties to intervene in actions

where election officials are named as defendants. Issa, 2020 WL 3074351, at *3 (“While

Defendants’ arguments turn on their inherent authority as state executives and their responsibility

to properly administer election laws, the Proposed Intervenors are concerned with ensuring their

party members and the voters they represent have the opportunity to vote in the upcoming federal

election, advancing their overall electoral prospects, and allocating their limited resources to

inform voters about the election procedures.”); see also Donald J. Trump for President, Inc. v.

Murphy, No. 320-CV-10753-MAS-ZNQ, 2020 WL 5229209, at *1 (D.N.J. Sept. 1, 2020); Donald

J. Trump for President, Inc v. Cegavkse, No. 2:20-CV-1445 JCM (VCF), 2020 WL 5229116, at

*1 (D. Nev. Aug. 21, 2020); Paher, 2020 WL 2042365, at *2.


B.     The DPW is also entitled to permissive intervention.

       In addition to easily satisfying the requirements for intervention as of right, the DPW meets

the standards for permissive intervention under Rule 24(b). The Court has broad discretion to grant

a motion for permissive intervention where: (1) the proposed intervenor’s claim or defense and the



                                      -7-
        Case 1:20-cv-01701-WCG Filed 11/13/20 Page 8 of 10 Document 12
main action have a question of law or fact in common, and (2) the intervention will not unduly

delay or prejudice the adjudication of the original parties’ rights. See Fed. R. Civ. P. 24(b)(1)(B)

and (b)(3); Bond v. Ultreras, 585 F.3d 1061,1070–71 (7th Cir. 2009); see also Sokaogon Chippewa

Comm. v. Babbitt, 214 F.3d 941, 949 (7th Cir. 2000) (“Permissive intervention under Rule 24(b)

is wholly discretionary.”). Even where courts deny intervention of right, they often find that

permissive intervention is nonetheless appropriate. See, e.g., City of Chicago v. Fed. Emergency

Mgmt. Agency, 660 F.3d 980, 986 (7th Cir. 2011); see also Solid Waste Agency, 101 F.3d at 509.

       The DPW readily meets the requirements of permissive intervention. First, the DPW will

inevitably raise common questions of law and fact, including the threshold issue of Plaintiffs’ lack

of standing to bring their claims. Second, as described, the motion to intervene is timely, and given

the early stage of this litigation, intervention will not unduly delay or prejudice the adjudication of

the rights of the original parties. The DPW is prepared to proceed in accordance with the schedule

this Court determines, and its intervention will only serve to contribute to the complete

development of the factual and legal issues before the Court.

                                      IV.     CONCLUSION

       For the reasons stated, DPW is entitled to intervention as of right. In the alternative, it

requests that the Court grant it permissive intervention.




                                      -8-
        Case 1:20-cv-01701-WCG Filed 11/13/20 Page 9 of 10 Document 12
Dated: November 13, 2020           Respectfully submitted,

                                   /s/ David L. Anstaett

                                   David L. Anstaett (SBN #1037884)
                                   Charles G. Curtis, Jr. (SBN #1013075)
                                   PERKINS COIE LLP
                                   33 East Main Street, Suite 201
                                   Madison, Wisconsin 53703-3095
                                   Telephone: (608) 663-7460
                                   Facsimile: (608) 663-7499
                                   CCurtis@perkinscoie.com
                                   DAnstaett@perkinscoie.com

                                   Marc E. Elias* (DC #442007)
                                   John M. Devaney* (DC #375465)
                                   PERKINS COIE LLP
                                   700 Thirteenth St., N.W., Suite 800
                                   Washington, D.C. 20005-3960
                                   Telephone: (202) 654-6200
                                   Facsimile: (202) 654-9959
                                   melias@perkinscoie.com
                                   jdevaney@perkinscoie.com

                                   Counsel for Proposed Intervenor

                                   *Application for Admission Forthcoming




                                   -9-
     Case 1:20-cv-01701-WCG Filed 11/13/20 Page 10 of 10 Document 12
